Sub-Item 77C Exhibit 2 GENERAL GOVERNMENT SECURITIES MONEY MARKET FUNDS, INC. -GENERAL GOVERNMENT SECURITIES MONEY MARKET FUND (the Fund) MATTER SUBMITTED TO A VOTE OF SECURITY HOLDERS A Special Meeting of Shareholders of the General Government Securities Money Market Funds, Inc.-General Government Securities Money Market Fund was held on January 4, 2010. Out of a total of 1,909,181,316.680 shares (Shares) entitled to vote at the meeting, a total of 643,660,179.520 were represented at the Meeting, in person or by proxy. The proposals did not receive the required vote of the holders for approval. The breakdown of the vote is as follows: Shares For Against Abstain 1. To approve amending the Funds policy regarding borrowing Shares For Against Abstain 2. To approve amending the Funds policy regarding lending Shares For Against Abstain 3. To permit investment in 546,235,129.280 74,550,487.070 other investment companies
